NUMBER 13-09-00291-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: DURA AUTOMOTIVE SYSTEMS, INC. AND
DURA AUTOMOTIVE SYSTEMS, INC. D/B/A 

HANNIBAL CABLE OPERATIONS




On Petition for Writ of Mandamus, 
Emergency Motion for Immediate Temporary Relief, and

Motion for Instruction to Trial Court.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Per Curiam Memorandum Opinion (1)


 Relators, Dura Automotive Systems, Inc. and Dura Automotive Systems, Inc. d/b/a
Hannibal Cable Operations, filed a petition for writ of mandamus, an emergency motion for
immediate temporary relief, and a "motion for instruction to trial court to reduce its ruling
to a signed and dated order,"  in the above cause on June 1, 2009.  On June 2, 2009, the
real parties in interest filed a response to relators' emergency motion for temporary relief.
	The Court, having examined and fully considered the petition for writ of mandamus,
the accompanying motions, and the real parties' response to the motion for immediate
temporary relief, is of the opinion that relators have not shown themselves entitled to the
relief sought.  Accordingly, the petition for writ of mandamus and the aforementioned
motions are DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and filed
this 2nd day of June, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).